DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I: claims 12-13 in the reply filed on 7/1/2022 is acknowledged.  The traversal is on the ground(s) that Kimura (US 2017/0044640) fails to teach an Si/Mn ratio of 0.2 or more and also fails to teach the other features of claim 12, which are currently amended so as to be included in the shared technical feature amongst Groups I-IV.  This is found persuasive. Therefore, the Requirement for Restriction/Election filed 5/6/2022 is hereby withdrawn.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Objections
Claims 12, 14-21 and 24-31 are objected to because of the following informalities:  
In claim 12, line 19, “the steel” should read –the steel sheet--.
In claim 14, line 1, “a high-strength” should read –the high-strength--.
In claim 14, line 6, “casting step;” should read –casting step, thereby producing a steel sheet;--.
In claim 14, line 7, “a steel sheet” should read –the steel sheet--.
In claim 15, line 1, “a high-strength” should read –the high-strength--.
In claim 15, line 6, “casting step;” should read –casting step, thereby producing a steel sheet;--.
In claim 15, line 7, “a steel sheet” should read –the steel sheet--.
In claim 16, “method for manufacturing a high-strength galvanized steel sheet according to claim 14, wherein the step further comprises” should read -- method according to claim 14, further comprising--.
In claim 17, “method for manufacturing a high-strength galvanized steel sheet according to claim 15, wherein the step further comprises” should read -- method according to claim 15, further comprising--.
In claim 18, “method for manufacturing a high-strength galvanized steel sheet according to claim 14” should read –method according to claim 14--.
In claim 19, “method for manufacturing a high-strength galvanized steel sheet according to claim 15” should read –method according to claim 14--.
In claim 20, “method for manufacturing a high-strength galvanized steel sheet according to claim 16” should read –method according to claim 14--.
In claim 21, “method for manufacturing a high-strength galvanized steel sheet according to claim 17” should read –method according to claim 14--.
In claim 24, lines 3-4, “the method for manufacturing a high-strength galvanized steel sheet according to claim 14” should read -- the method according to claim 14--.
In claim 25, lines 3-4, “the method for manufacturing a high-strength galvanized steel sheet according to claim 15” should read -- the method according to claim 15--.
In claim 26, lines 3-4, “the method for manufacturing a high-strength galvanized steel sheet according to claim 16” should read -- the method according to claim 16--.
In claim 27, lines 3-4, “the method for manufacturing a high-strength galvanized steel sheet according to claim 17” should read -- the method according to claim 17--.
In claim 28, lines 3-4, “the method for manufacturing a high-strength galvanized steel sheet according to claim 18” should read -- the method according to claim 18--.
In claim 29, lines 3-4, “the method for manufacturing a high-strength galvanized steel sheet according to claim 19” should read -- the method according to claim 19--.
In claim 30, lines 3-4, “the method for manufacturing a high-strength galvanized steel sheet according to claim 20” should read -- the method according to claim 20--.
In claim 31, lines 3-4, “the method for manufacturing a high-strength galvanized steel sheet according to claim 21” should read -- the method according to claim 21--.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-21 and 24-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the furnace" in line 12.  There is insufficient antecedent basis for this limitation in the claim. Claims 16, 18, 20, 24, 26, 28, and 30 are dependent on claim 14 and are thus also rejected for the same reason.
Claim 15 recites the limitation "the furnace" in line 12.  There is insufficient antecedent basis for this limitation in the claim. Claims 17, 19, 21, 25, 27, 29, and 31 are dependent on claim 15 and are thus also rejected for the same reasons.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 9, and 12-30 of copending Application No. 17/041,680 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application teach a steel sheet with composition and properties that are the same or overlapping with the ranges recited in the instant claims. The claims of the reference application also teaches a method with processing parameters that are the same or overlapping with that of the instant claims. In particular, note that the dew point temperature in the annealing step of the claims of the reference application overlap with that of the instant claims. For example, see paragraph [0157] of the PG-Pub of the reference application, which states that the dew point is preferably -50°C or more and -25°C or less (which is narrower than the range recited in the claims of the reference application), which overlaps with the instantly claimed range of -25°C or more.
The claims of the reference application are silent as to the oxide feature recited in the instant claim 12. However, one of ordinary skill in the art would expect the steel sheet of the claims of the reference application to have this oxide feature, as the composition, properties, and method of making of the claims of the reference application are substantially similar to that of the instant claims. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734